 
EXHIBIT 10.2
 
GUARANTEE AND PLEDGE AGREEMENT
 
This GUARANTEE AND PLEDGE AGREEMENT, dated as of March 29, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Guarantee”), is made by New Age Health Sciences, Inc., NABC
Properties, LLC, NABC, Inc., Morinda Holdings, Inc., Morinda, Inc., Tropical
Resources, Inc., Morinda USA, Inc., Morinda Worldwide, Inc. and Morinda Japan GK
(together with any additional Persons named pursuant to Section 6.5 below, each
a “Guarantor” and collectively the “Guarantors”), in favor of East West Bank, a
Delaware corporation (together with its Affiliates, successors, transferees and
assignees, “Bank”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Loan and Security Agreement, dated as of March 29, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and between New Age Beverages Corporation, a Washington
corporation (“Borrower”) and Bank, Bank has extended a Commitment to make Credit
Extensions to Borrower; and
 
WHEREAS, as a condition precedent to the making of the Credit Extensions under
the Loan Agreement, the Guarantors are required to execute and deliver this
Guarantee;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Bank to make the Credit
Extensions to Borrower, each Guarantor hereby agrees, for the benefit of Bank,
as follows.
 
ARTICLE I
 
Definitions
 
SECTION 1.1. Certain Terms.  The following terms (whether or not underscored)
when used in this Guarantee, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
 
“Bank” is defined in the preamble.
 
“Borrower” is defined in the first recital.
 
“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code.
 
“Collateral” is any and all properties, rights and assets of each Guarantor
described on Annex I.
 
“Commitment” means Bank’s obligation (if any) to make Credit Extensions under
the Loan Agreement.
 



 
1

 
 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States or the District of Columbia.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary all or
substantially all of the assets of which consist of, directly or indirectly, the
Capital Stock in one or more CFCs and/or Indebtedness of one or more CFCs and
any other assets incidental thereto.
 
“Guarantee” is defined in the preamble.
 
“Guarantor” is defined in the preamble.
 
“Loan Agreement” is defined in the first recital.
 
“Obligor” is defined in Section 2.1(a).
 
“Termination Date” means the date on which all Obligations shall have been paid
in full in cash and the Commitment shall have terminated.
 
SECTION 1.2. Loan Agreement Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms used in this Guarantee, including its preamble
and recitals, have the meanings provided in the Loan Agreement or the Code as
defined in the Loan Agreement, as applicable.
 
ARTICLE II
 
Guarantee Provisions
 
SECTION 2.1. Guarantee.  Each Guarantor jointly and severally, absolutely,
unconditionally and irrevocably:
 
(a)           guarantees the full and punctual payment when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, and performance of all Obligations of Borrower and the Subsidiaries
(each, an “Obligor”) now or hereafter existing, whether for principal, interest
(including interest accruing at the then applicable Default rate as provided in
Section 2.6(b) of the Loan Agreement, whether or not a claim for post-filing or
post-petition interest is allowed under applicable law following the institution
of a proceeding under bankruptcy, insolvency or similar laws), fees, expenses or
otherwise (including all such amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)); and
 
(b)           indemnifies and holds harmless Bank for any and all costs and
expenses (including the reasonable fees and out-of-pocket expenses of counsel to
Bank) incurred by Bank in enforcing any rights under this Guarantee, except to
the extent such amounts arise or are incurred as a consequence of Bank’s own
gross negligence or willful misconduct;
 
 
2

 
  

provided, that each Guarantor shall only be liable under this Guarantee for the
maximum amount of such liability that can be hereby incurred without rendering
this Guarantee, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guarantee constitutes a guarantee of payment when due and
not of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that Bank exercise any right, assert any claim or demand
or enforce any remedy whatsoever against such Guarantor or any other Person
before or as a condition to the obligations of such Guarantor becoming due
hereunder.
 
SECTION 2.2. Reinstatement, Etc.  Each Guarantor agrees that this Guarantee
shall continue to be effective or be reinstated (including on or after the
Termination Date), as the case may be, if at any time any payment (in whole or
in part) of any of the Obligations is invalidated, declared to be fraudulent or
preferential, set aside, rescinded or must otherwise be restored by Bank,
including upon the occurrence of any Event of Default set forth in Section 8.5
of the Loan Agreement or otherwise, all as though such payment had not been
made.
 
SECTION 2.3. Guarantee Absolute, Etc.  This Guarantee shall in all respects be a
continuing, absolute, unconditional and irrevocable guarantee of payment, and
shall remain in full force and effect until (unless reinstated pursuant to
Section 2.2 above) the Termination Date has occurred. Each Guarantor guarantees
that the Obligations shall be paid strictly in accordance with the terms of each
Loan Document under which they arise, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of Bank with respect thereto. The liability of each Guarantor under
this Guarantee shall be absolute, unconditional and irrevocable irrespective of:
 
(a)           any lack of validity, legality or enforceability of any Loan
Document;
 
(b)           the failure of Bank (i) to assert any claim or demand or to
enforce any right or remedy against such Guarantor or any other Person
(including any other guarantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including such Guarantor and any other Guarantor) of, or collateral securing,
any Obligations;
 
(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Obligations, or any other extension,
compromise or renewal of any Obligation, or any amendment to, rescission,
waiver, or other modification of, or any consent to or departure from, any of
the terms of any Loan Document;
 
(d)           any reduction, limitation, impairment or termination of any
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality, irregularity,
compromise, unenforceability of, or any other event or occurrence affecting, any
Obligations or otherwise;
 
 
3

 
  

(e)           any addition, exchange or release of any collateral or of any
Person that is (or will become) a guarantor of the Obligations, or any surrender
or non-perfection of any collateral, or any amendment to, or waiver or release
of, or addition to, or consent to or departure from, any other guarantee held by
Bank securing any of the Obligations; or
 
(f)           any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor, any surety or
any guarantor (including any Guarantor).
 
SECTION 2.4. Setoff. Each Guarantor hereby irrevocably authorizes Bank, without
the requirement that any notice be given to such Guarantor (such notice being
expressly waived by such Guarantor), upon the occurrence and during the
continuance of any Event of Default, to appropriate and apply to the payment of
the Obligations owing to it (whether or not then due), and (as security for such
Obligations) each Guarantor hereby grants to Bank a continuing security interest
in, any and all balances, credits, deposits, accounts or moneys of such
Guarantor then or thereafter maintained with or on behalf of Bank. Bank agrees
to notify such Guarantor after any such set-off and application made by Bank;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of Bank under this Section 2.4 are in
addition to other rights and remedies (including other rights of setoff under
applicable law or otherwise) which Bank may have.
 
SECTION 2.5. Waiver, Etc.  Each Guarantor waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Obligations and
this Guarantee and any requirement that Bank protect, secure, perfect or insure
any Lien, or any property subject thereto, or exhaust any right or take any
action against any Obligor or any other Person (including any Guarantor) or
entity or any collateral securing the Obligations, as the case may be.
 
SECTION 2.6. Postponement of Subrogation, Etc.  Each Guarantor agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall such
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other Obligor or Guarantor, in respect of any payment made under
any Loan Document or otherwise, until following the Termination Date. Any amount
paid to such Guarantor on account of any such subrogation rights prior to the
Termination Date shall be held in trust for the benefit of Bank and shall
immediately be paid and turned over to Bank in the exact form received by such
Guarantor (duly endorsed in favor of Bank, if required), to be credited and
applied against the Obligations, whether matured or unmatured, in accordance
with Section 2.7; provided, that if such Guarantor has made payment to Bank of
all or any part of the Obligations and the Termination Date has occurred, then,
at such Guarantor’s request, Bank will, at the expense of such Guarantor,
execute and deliver to such Guarantor appropriate documents (without recourse
and without representation or warranty) necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment. In furtherance of the foregoing, at all times prior to the
Termination Date, such Guarantor shall refrain from taking any action or
commencing any proceeding against Borrower or any other Obligor or Guarantor (or
their successors or assigns, whether in connection with a bankruptcy proceeding
or otherwise) to recover any amounts in respect of payments made under this
Guarantee to Bank.
 
 
4

 
  

SECTION 2.7. Payments; Application. Each Guarantor agrees that all obligations
of such Guarantor hereunder shall be paid solely in Dollars to Bank in
immediately available funds, without set-off, counterclaim or other defense and
in accordance with Sections 2.2(e), 2.3(d), 2.3(f), 2.7, 2.8 and 2.9 of the Loan
Agreement, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto), such Guarantor
hereby agreeing to comply with and be bound by the provisions of Sections
2.2(e), 2.3(d), 2.3(f), 2.7, 2.8 and 2.9 of the Loan Agreement in respect of all
payments and application of such payments made by it hereunder and the
provisions of which Sections are hereby incorporated into and made a part of
this Guarantee by this reference as if set forth herein; provided, that
references to “Borrower” in such Sections shall be deemed to be references to
such Guarantor, and references to “this Agreement” in such Sections shall be
deemed to be references to this Guarantee.
 
ARTICLE III
 
CREATION OF SECURITY INTEREST AND PLEDGE
 
SECTION 3.1. Grant of Security Interest. Each Guarantor hereby grants Bank, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.
 
Each Guarantor acknowledges that Borrower previously has entered, and/or may in
the future enter, into Bank Services Agreements with Bank. Regardless of the
terms of any Bank Services Agreement, each Guarantor agrees that any amounts
Borrower owes Bank thereunder shall be deemed to be Obligations under the Loan
Agreement and that it is the intent of Borrower, each Guarantor and Bank to have
all such Obligations secured by the first priority perfected security interest
in the Collateral granted herein (free and clear of all Liens except for
Permitted Liens).
 
If this Guarantee is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations for which no
claim has been asserted) are repaid in full in cash. Upon payment in full in
cash of the Obligations (other than inchoate indemnity obligations for which no
claim has been asserted) and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall, at the sole cost and expense of each
Guarantor, release its Liens in the Collateral and all rights therein shall
revert to each Guarantor. In the event (a) all Obligations (other than inchoate
indemnity obligations for which no claim has been asserted), except for Bank
Services, are satisfied in full, and (b) this Guarantee is terminated, Bank
shall terminate the security interest granted herein upon Borrower providing
cash collateral acceptable to Bank in its good faith business judgment for Bank
Services, if any.
 
 
5

 
 

SECTION 3.2. Priority of Security Interest. Each Guarantor represents, warrants,
and covenants that the security interest granted herein creates a valid security
interest in favor of Bank in the Collateral and, when properly perfected by
filing of a uniform commercial code financing statement, shall constitute a
valid, perfected, first priority security interest in the Collateral, to the
extent such security interest can be perfected by filing a financing statement
under the Code, free and clear of all Liens except for Permitted Liens. If any
Guarantor shall acquire a commercial tort claim, such Guarantor shall promptly,
and in any event within 10 days thereof, notify Bank in a writing signed by such
Guarantor of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Guarantee, with such writing to be in form and substance reasonably
satisfactory to Bank.
 
SECTION 3.3. Authorization to File Financing Statements. Each Guarantor hereby
authorizes Bank to file financing statements, without notice to such Guarantor,
with all appropriate jurisdictions to perfect or protect Bank’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
such Guarantor or any other Person, shall be deemed to violate the rights of
Bank under the Code.
 
SECTION 3.4. Pledge. To secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration, mandatory prepayment or otherwise,
of the Obligations, each Guarantor hereby grants, pledges and assigns to Bank a
continuing security interest in any and all right, title and interest of such
Guarantor in and to the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Pledged Collateral”):
 
(a)           Pledged Shares. (i) 100% of the issued and outstanding Capital
Stock of each Domestic Subsidiary (other than any such Subsidiary that is a
Foreign Subsidiary Holding Company) directly owned by such Guarantor, including,
but not limited to, as set forth on Annex II attached hereto and (ii) 65% (or
such greater percentage that, due to a change in an applicable law after the
date hereof, (1) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary or such Foreign Subsidiary Holding Company
as determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s or such Foreign Subsidiary Holding
Company’s United States parent and (2) could not reasonably be expected to cause
any adverse tax consequences) of the issued and outstanding Capital Stock
entitled to vote (within the meaning of Treasury Regulations Section
1.956-2(c)(2)) (“Voting Equity”) and 100% of the issued and outstanding Capital
Stock not entitled to vote (within the meaning of Treasury Regulations Section
1.956-2(c)(2)) (“Non-Voting Equity”) owned by such Guarantor of each Foreign
Subsidiary and each Foreign Subsidiary Holding Company, in each case, directly
owned by such Guarantor, including, but not limited to, as set forth on Annex II
attached hereto, and in each case together with the certificates (or other
agreements or instruments), if any, representing such Capital Stock, and all
options and other rights, contractual or otherwise, with respect thereto
(collectively, together with the Capital Stock described in Section 3.4(b) and
3.4(c) below, the “Pledged Shares”), including, without limitation, the
following:
 
 
 
6

 
 
(A)           
all shares, securities, membership interests and other Capital Stock or other
property representing a dividend or other distribution on or in respect of any
of the Pledged Shares, or representing a distribution or return of capital upon
or in respect of the Pledged Shares, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any other dividends,
distributions, subscriptions, warrants, cash, securities, instruments, rights,
options or other property issued to or received or receivable by the holder of,
or otherwise in respect of, the Pledged Shares; and
 
(B)           
without affecting the obligations of the Guarantors under any provision
prohibiting such action hereunder or under the Loan Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving Person, all Capital Stock of the
successor Person (or such lower amount as specified above in the case of
successor Persons that are Foreign Subsidiaries or Foreign Subsidiary Holding
Companies) formed by or resulting from such consolidation or merger, to the
extent that such Person is a direct Subsidiary of a Guarantor.
 
(b)           
Additional Shares. (i) 100% of the issued and outstanding Capital Stock of any
Person that hereafter becomes a Domestic Subsidiary (other than any such
Subsidiary that is a Foreign Subsidiary Holding Company) directly owned by such
Guarantor and (ii) 65% (or such greater percentage that, due to a change in an
applicable law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary or such Foreign
Subsidiary Holding Company as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s or such
Foreign Subsidiary Holding Company’s United States parent and (2) could not
reasonably be expected to cause any adverse tax consequences) of the Voting
Equity and 100% of the Non-Voting Equity owned by such Guarantor of any Person
that hereafter becomes a Foreign Subsidiary or a Foreign Subsidiary Holding
Company, in each case, directly owned by such Guarantor, including, without
limitation, the certificates (or other agreements or instruments) representing
such Capital Stock, and all options and other rights, contractual or otherwise,
with respect thereto.
 
(c)           
Accessions and Proceeds. All Accessions and all Proceeds of any and all of the
foregoing.
 
Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Guarantor may from time to time hereafter deliver
additional Capital Stock to Bank as collateral security for the Obligations.
Upon delivery to Bank, such additional Capital Stock shall be deemed to be part
of the Pledged Collateral of such Guarantor and shall be subject to the terms of
this Guarantee whether or not Annex II is amended to refer to such additional
Capital Stock.
 
 
 
7

 
 
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Guarantee shall not extend to, and in no event
shall the “Pledged Collateral” include, (i) any general intangible, permit,
lease, license, contract or other instrument of a Guarantor if the grant of a
security interest in such general intangible, permit, lease, license, contract
or other instrument in the manner contemplated by the Loan Documents, under the
terms thereof or under applicable law, is prohibited and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise alter such Guarantor’s rights, titles and interests
thereunder (including upon the giving of notice or lapse of time or both);
provided, that, (x) any such limitation described in this clause (i) on the
security interests granted under the Loan Documents shall only apply to the
extent that any such prohibition would not be rendered ineffective pursuant to
the Code or any other applicable law or principles of equity and (y) in the
event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any applicable law, general intangible,
permit, lease, license, contract or other instrument, to the extent sufficient
to permit any such item to become Pledged Collateral, a security interest in
such general intangible, permit, lease, license, contract or other instrument
shall be automatically and simultaneously granted under the applicable Loan
Document and such general intangible, permit, lease, license, contract or other
instrument shall no longer constitute “excluded property” and shall be
considered Pledged Collateral; and (ii) those assets with respect to which the
granting of security interests in such assets would be prohibited by applicable
law or regulation (other than to the extent that any such law, regulation or
prohibition would be rendered ineffective pursuant to the Code or any other
applicable law or principles of equity), or would require governmental consent
(after giving effect to the applicable anti-assignment provisions of the Code or
other applicable law or principles of equity).
 
SECTION 3.5. Delivery of Pledged Collateral. Each Guarantor herby agrees that:
 
(a)            Delivery of Certificates. Each Guarantor shall deliver to Bank
(i) simultaneously with or promptly following the execution and delivery of this
Guarantee, all certificates (if any) representing the Pledged Shares of such
Guarantor as set forth on Annex II attached hereto and (ii) promptly upon the
receipt thereof by or on behalf of a Guarantor, all other certificates and
instruments constituting Pledged Collateral of a Guarantor. Prior to delivery to
Bank, all certificates and instruments constituting Pledged Collateral of a
Guarantor shall be held in trust by such Guarantor for the benefit of Bank
pursuant hereto. All such certificates and instruments shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Annex III attached hereto.
 
(b)           Additional Securities. If such Guarantor shall receive (or become
entitled to receive) by virtue of its being or having been the owner of any
Pledged Collateral, any (i) certificate or instrument, including without
limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares or membership or other
Capital Stock, stock splits, spin-off or split-off, promissory notes or other
instruments, (ii) option or right, whether as an addition to, substitution for,
conversion of, or an exchange for, any Pledged Collateral or otherwise in
respect thereof, (iii) dividends payable in securities, or (iv) distributions of
securities or other Capital Stock or cash or other property in connection with a
partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then such Guarantor shall accept and receive each
such certificate, instrument, option, right, dividend or distribution in trust
for the benefit of Bank, shall segregate it from such Guarantor’s other property
and shall deliver it forthwith to Bank in the exact form received together with
any necessary endorsement and/or appropriate stock power duly executed in blank,
substantially in the form provided in Annex III, to be held by Bank as Pledged
Collateral and as further collateral security for the Obligations.
 
 
8

 
 

SECTION 3.6. Power of Attorney. Each Guarantor hereby irrevocably appoints Bank
as its lawful attorney-in-fact, exercisable following the occurrence of an Event
of Default, to: (a) endorse such Guarantor’s name on any checks, payment
instruments, or other forms of payment or security; (b) sign such Guarantor’s
name on any invoice or bill of lading for any Account or drafts against Account
Debtors; (c) demand, collect, sue, and give releases to any Account Debtor for
monies due, settle and adjust disputes and claims about the Accounts directly
with Account Debtors, and compromise, prosecute, or defend any action, claim,
case or proceeding about any Collateral and any Pledged Collateral (including
filing a claim or voting a claim in any bankruptcy case in Bank’s or such
Guarantor’s name, as Bank chooses); (d) make, settle, and adjust all claims
under such Guarantor’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, or other claim in or to the Collateral
and the Pledged Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; (f) dispose of the Collateral and the
Pledged Collateral; and (g) transfer the Collateral and the Pledged Collateral
into the name of Bank or a third party as the Code permits. Each Guarantor
hereby appoints Bank as its lawful attorney-in-fact to sign such Guarantor’s
name on any documents necessary to perfect or continue the perfection of Bank’s
security interest in the Collateral and the Pledged Collateral regardless of
whether an Event of Default has occurred until all Obligations have been
satisfied in full and the Loan Documents have been terminated. Bank’s foregoing
appointment as such Guarantor’s attorney-in-fact, and all of Bank’s rights and
powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and the Loan Documents have been terminated.
 
SECTION 3.7. Remedies. The provisions of Sections 9.1, 9.3, 9.4, 9.5, 9.6 and of
the Loan Agreement are hereby incorporated into and made a part of this
Guarantee, mutatis mutandis, as if set forth herein; provided, that references
to “Borrower” in such Sections shall be deemed to be references to each
Guarantor and references to “Collateral” in such Sections shall be deemed to be
references to “Collateral and Pledged Collateral”.
 
SECTION 3.8. Voting Rights; Dividend Rights.
 
(a)            So long as no Event of Default shall have occurred and be
continuing, or if an Event of Default has occurred and is continuing and a
Guarantor has not received any notice contemplated by Section 3.8(b), such
Guarantor may exercise any and all voting and other consensual rights pertaining
to the Pledged Collateral of such Guarantor or any part thereof for any purpose
not inconsistent with the terms of this Guarantee, the Loan Agreement or any
other Loan Document.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default, and delivery by Bank to the applicable Guarantor of notice of its
intent to exercise its rights under this Section 3.8(b), all rights of a
Guarantor to exercise the voting and other consensual rights that it would
otherwise be entitled to exercise pursuant to Section 3.8(a) shall cease and all
such rights shall thereupon become vested in Bank, which shall then have the
sole right to exercise such voting and other consensual rights.
 
 
9

 
 

(c)            So long as no Event of Default shall have occurred and be
continuing and subject to Section 3.5(b) hereof, or if an Event of Default has
occurred and is continuing and a Guarantor has not received any notice
contemplated by Section 3.8(d), each Guarantor may receive and retain any and
all dividends and distributions (other than stock dividends and other dividends
and distributions constituting Pledged Collateral addressed hereinabove) or
interest paid in respect of the Pledged Collateral to the extent permitted under
the Loan Agreement.
 
(d)            Upon the occurrence and during the continuance of an Event of
Default, and delivery by Bank to the applicable Guarantor of notice of its
intent to exercise its rights under this Section 3.8(d):
 
(i)           all rights of a Guarantor to receive the dividends, distributions
and interest payments that it would otherwise be authorized to receive and
retain pursuant to Section 3.8(c) shall cease and all such rights shall
thereupon be vested in Bank, which shall then have the sole right to receive and
hold as Pledged Collateral such dividends, distributions and interest payments;
and
 
(ii)           all dividends and interest payments that are received by a
Guarantor contrary to the provisions of Section 3.8(d)(i) shall be received in
trust for the benefit of Bank, shall be segregated from other property or funds
of such Guarantor, and shall be promptly paid over to Bank as Pledged Collateral
in the exact form received, to be held by Bank as Pledged Collateral and as
further collateral security for the applicable Obligations.
 
ARTICLE IV
 
Representations and Warranties
 
In order to induce Bank to enter into the Loan Agreement and make the Loans
thereunder, each Guarantor represents and warrants to Bank as set forth below.
 
SECTION 4.1. Loan Agreement Representations and Warranties. The representations
and warranties contained in Section 5 of the Loan Agreement, insofar as the
representations and warranties contained therein are applicable to such
Guarantor and its properties, are true and correct in all material respects (or,
if qualified by materiality, in all respects) as of the Closing Date; and each
such representation and warranty set forth in such Section 5 (insofar as
applicable as aforesaid) and all other terms of the Loan Agreement to which
reference is made therein, together with all related definitions and ancillary
provisions, is hereby incorporated into this Guarantee by this reference as
though specifically set forth in this Article IV; provided that references to
“Borrower” in Section 5 of the Loan Agreement shall be deemed to be references
to such Guarantor.
 
SECTION 4.2. Financial Condition, Etc. Each Guarantor has knowledge of
Borrower’s and each other Guarantor’s financial condition and affairs and has
adequate means to obtain from each such Person on an ongoing basis information
relating thereto and to each such Person’s ability to pay and perform the
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guarantee is in effect. Each Guarantor
acknowledges and agrees that Bank shall have no obligation to investigate the
financial condition or affairs of Borrower or any other Guarantor for the
benefit of such Guarantor nor to advise such Guarantor of any fact respecting,
or any change in, the financial condition or affairs of each such Person that
might become known to Bank at any time, whether or not Bank knows or believes or
has reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) materially increase the risk of such Guarantor as
guarantor, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Obligations.
 
 
10

 
 

SECTION 4.3. Best Interests. It is in the best interests of each Guarantor to
execute this Guarantee inasmuch as each Guarantor will, as a result of being an
Affiliate of Borrower, derive substantial direct and indirect benefits from the
Credit Extensions made to Borrower by Bank pursuant to the Loan Agreement, and
each Guarantor agrees that Bank is relying on this representation in agreeing to
make the Credit Extensions to Borrower.
 
SECTION 4.4. Collateral; Pledged Collateral.
 
(a)           
Authorization of Pledged Shares. The Pledged Shares are duly authorized and
validly issued, are fully paid and nonassessable (if applicable) and are not
subject to the preemptive rights of any Person.
 
(b)           
Title. Such Guarantor has good and indefeasible title to the Collateral and the
Pledged Collateral of such Guarantor and is the legal and beneficial owner of
such Collateral and Pledged Collateral free and clear of any Lien, other than
Permitted Liens. There exists no “adverse claim” within the meaning of Section
8-102 of the Code with respect to the Pledged Shares of such Guarantor (other
than Permitted Liens).
 
(c)           
Exercising of Rights. (i) The exercise by Bank of its rights and remedies
hereunder will not violate any law or governmental regulation applicable to such
Guarantor or any material contractual restriction binding on or affecting a
Guarantor or any of its property, (ii) there are no restrictions in any
organization document governing any Pledged Collateral or any document related
thereto which would limit or restrict the grant of a Lien pursuant to this
Guarantee on such Pledged Collateral, the perfection of such Lien or the
exercise of remedies in respect of such perfected Lien in the Pledged Collateral
as contemplated by this Guarantee (except, in connection with the exercise of
remedies, restrictions under the Code, applicable foreign laws or laws affecting
the offering and sale of securities).
 
(d)           
Guarantor’s Authority. No authorization, approval or action by, and no notice or
filing with any Governmental Authority or with the issuer of any Pledged Shares
or any other Person is required either (i) for the pledge made by such Guarantor
or for the granting of the security interest by a Guarantor pursuant to this
Guarantee (except (A) as have been already obtained, (B) for the proper filing
of a financing statement under the Code and (C) in the case of any Foreign
Subsidiary, as may be required under the laws of the jurisdiction in which such
Foreign Subsidiary is organized) or (ii) for the exercise by Bank of its rights
and remedies hereunder (except as may be required by the Code or applicable
foreign laws or laws affecting the offering and sale of securities).
 
(e)           
Security Interest/Priority. This Guarantee creates a valid security interest in
favor of Bank in the rights of such Guarantor in the Collateral and the Pledged
Collateral. The taking of possession by Bank of the certificates representing
the Pledged Shares and any other certificates and instruments constituting
Pledged Collateral, together with the taking of possession by Bank of duly
executed instruments of transfer or assignments in blank, will perfect and
establish the first priority (subject to Permitted Liens) of Bank’s security
interest in such Pledged Shares represented by certificates and, when properly
perfected by filing a uniform commercial code financing statement or
registration, in the Collateral and all other Pledged Collateral represented by
such Pledged Shares and instruments securing the applicable Obligations to the
extent such security interest can be perfected by filing a uniform commercial
code financing statement. Except as set forth in this Section 4.4(e), to each
Guarantor’s knowledge, no action is necessary to perfect such security interest.
 
 
11

 
 
 
(f)           
Partnership and Membership Interests. None of the Pledged Shares consisting of
partnership or limited liability company interests (i) is dealt in or traded on
a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the Code, (iii) is an
Investment Company Security, (iv) is held in a securities account or (v)
constitutes a Security or a Financial Asset.
 
(g)           
No Other Interests. As of the date hereof, no Guarantor owns any Capital Stock
in any Subsidiary constituting Pledged Collateral other than as set forth on
Annex II attached hereto.
 
ARTICLE V
 
Covenants, Etc.
 
SECTION 5.1. Covenants.  Each Guarantor covenants and agrees that, at all times
prior to the Termination Date it shall:
 
(a)           
perform, comply with and be bound by all of the agreements, covenants and
obligations contained in the Loan Agreement (including Sections 6 and 7 of the
Loan Agreement) which are applicable to such Guarantor or its properties, each
such agreement, covenant and obligation contained in the Loan Agreement and all
other terms of the Loan Agreement to which reference is made in this Article V,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guarantee by this reference as though specifically set
forth in this Article V;
 
(b)           
warrant and defend title to and ownership of the Pledged Collateral of such
Guarantor at its own expense against the claims and demands of all other parties
claiming an interest therein (other than holders of Permitted Liens), keep the
Pledged Collateral free from all Liens, except for Permitted Liens, and not
sell, exchange, transfer, assign, lease or otherwise dispose of Pledged
Collateral of such Guarantor or any interest therein, except as permitted under
the Loan Documents;
 
(c)           
not make or consent to any amendment or other modification or waiver that is
materially adverse to the interests of Bank with respect to any of the Pledged
Collateral of such Guarantor or enter into any agreement or allow to exist any
restriction with respect to any of the Pledged Collateral of such Guarantor, in
each case, other than pursuant hereto or as may be permitted under the Loan
Agreement;
 
(d)           
file all reports and other information now or hereafter required to be filed by
such Guarantor with the SEC and any other state, federal or foreign agency in
connection with the ownership of the Pledged Collateral of such Guarantor; and
 
(e)           
not, without promptly executing and delivering, or causing to be executed and
delivered, to Bank such agreements, documents and instruments as Bank may
reasonably request for the purpose of perfecting its security interest therein,
issue or acquire any Capital Stock constituting Pledged Collateral consisting of
an interest in a partnership or a limited liability company that (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC, (iii)
is an Investment Company Security, (iv) is held in a securities account or (v)
constitutes a Security or a Financial Asset.
 
 
12

 
 

ARTICLE VI
 
Miscellaneous Provisions
 
SECTION 6.1. Loan Document.  This Guarantee is a Loan Document executed pursuant
to the Loan Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Section 11 thereof. Notwithstanding anything contained herein
to the contrary, to the extent that any provision in this Guarantee conflicts
with any provision in the Loan Agreement, the terms of the Loan Agreement shall
control.
 
SECTION 6.2. Binding on Successors, Transferees and Assigns; Assignment.  This
Guarantee shall remain in full force and effect until the Termination Date has
occurred, shall be binding upon each Guarantor and its successors, transferees
and assigns and shall inure to the benefit of and be enforceable by Bank;
provided, that such Guarantor may not (unless otherwise permitted under the
terms of the Loan Agreement) assign any of its obligations hereunder without the
prior written consent of Bank. Without limiting the generality of the foregoing,
Bank may assign or otherwise transfer (in whole or in part) its Commitment or
Credit Extensions held by it to any other Person to the extent permitted by the
Loan Agreement, and such other Person shall thereupon become vested with all
rights and benefits in respect thereof granted to Bank under each Loan Document
(including this Guarantee) or otherwise.
 
SECTION 6.3. Amendments, Etc.  No amendment to or waiver of any provision of
this Guarantee, nor consent to any departure by any Guarantor from its
obligations under this Guarantee, shall in any event be effective unless the
same shall be in writing and signed by Bank and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
 
SECTION 6.4. Notices.  All notices and other communications provided for
hereunder shall be given or made as set forth in Section 10 of the Loan
Agreement.
 
SECTION 6.5. Additional Guarantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex IV hereto, such Person shall become
a “Guarantor” hereunder with the same force and effect as if it were originally
a party to this Guarantee and named as a “Guarantor” hereunder. The execution
and delivery of such supplement shall not require the consent of any other
Guarantor hereunder, and the rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guarantee.
 
SECTION 6.6. No Waiver; Remedies.  In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of Bank to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
 
 
13

 
 

SECTION 6.7. Further Assurances. Each Guarantor agrees, upon the written request
of Bank, to promptly execute and deliver to Bank, from time to time, any
additional instruments or documents deemed to be reasonably necessary by Bank to
(a) cause this Guarantee to be, become or remain valid and effective in
accordance with its terms, (b) perfect and protect the security interest created
hereby in the Collateral and the Pledged Collateral of such Guarantor
(including, without limitation, any and all other action reasonably necessary to
satisfy Bank that Bank has obtained a first priority, subject only to Permitted
Liens, perfected security interest in all the Collateral and the Pledged
Collateral), (c) enable Bank to exercise and enforce its rights and remedies
hereunder in respect of the Collateral and the Pledged Collateral of such
Guarantor, and (d) otherwise effect the purposes of this Guarantee, including,
without limitation and if requested by Bank, delivering to Bank upon its request
following the occurrence and continuation of an Event of Default, irrevocable
proxies in respect of the Pledged Collateral of such Guarantor.
 
SECTION 6.8. Section Captions.  Section captions used in this Guarantee are for
convenience of reference only and shall not affect the construction of this
Guarantee.
 
SECTION 6.9. Severability.  Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guarantee
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
SECTION 6.10. Governing Law; Venue; Jury Trial Waiver.
 
  This Guarantee shall be governed by and construed in accordance with the law
of the State of New York without regard to principles of conflicts of law. Each
Guarantor and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in New York County, New York; provided, however, that nothing in
this Guarantee shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Each Guarantor expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and each Guarantor hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each Guarantor hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to such Guarantor at the address set
forth in, or subsequently provided by Borrower in accordance with, Section 10 of
the Loan Agreement and that service so made shall be deemed completed upon the
earlier to occur of Guarantor’s actual receipt thereof or three days after
deposit in the U.S. mails, proper postage prepaid.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR AND BANK EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS GUARANTEE, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS GUARANTEE.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
 
14

 
 

This Section 6.10 shall survive the termination of this Agreement.
 
SECTION 6.11. Counterparts.  This Guarantee may be executed by the parties
hereto in several counterparts, each of which shall be an original and all of
which shall constitute together but one and the same agreement. This Guarantee
shall become effective when counterparts hereof executed on behalf of each
Guarantor shall have been received by Bank. Delivery of an executed counterpart
of a signature page to this Guarantee by email (e.g., “.pdf” or “.tiff”) or
telecopy shall be effective as delivery of a manually executed counterpart of
this Guarantee.
 
 
 
[Signature Page Follows]
 
 
15

 
 
IN WITNESS WHEREOF, each Guarantor has caused this Guarantee and Pledge
Agreement to be duly executed and delivered by its authorized officer as of the
date first above written.
 

NEW AGE HEALTH SCIENCES, INC.
 
By:_________________________________________

 
    Name: 
    Title:
 
NABC PROPERTIES, LLC
 
By:_________________________________________

Name:
Title:
 
NABC, INC.
 
By:_________________________________________
Name:
Title:
 
MORINDA HOLDINGS, INC.
 
By:_________________________________________
Name:
Title:
 
MORINDA, INC.
 
By:_________________________________________
Name:
Title:
 
 
 
16

 
 

 
TROPICAL RESOURCES, INC.
 
By:________________________________________
Name:
Title:
 
MORINDA USA, INC.
 
By:________________________________________
Name:
Title:
 
MORINDA WORLDWIDE, INC.
 
By:________________________________________
Name:
Title:
 
MORINDA JAPAN GK
 
By:________________________________________

Name:
Title:
 

 
 
17
